Citation Nr: 1413900	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-37 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1961 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO denied service connection for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of service connection for bilateral hearing loss because the claims file includes inadequate VA medical opinions regarding the link between the Veteran's bilateral hearing loss and active service.  As such, the Veteran should be provided with a new audiometric examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination to determine the nature and etiology of his hearing loss.  A copy of this REMAND and the claims file should be made available for review by the examiner prior to the examination.  

The examiner is asked to provide an opinion as to the following:  Whether, based on the available evidence of record, it is at least as likely as not that the Veteran's hearing loss was incurred in or is otherwise related to noise exposure during active service?  The examiner should consider and address any in-service threshold shift shown in the service treatment records, including the entrance and separation examination reports.  The examiner should consider the Veteran's lay statements regarding exposure to jet engines as a crew chief during active service, civilian occupational noise exposure, and recreational noise exposure.  In doing so, the examiner should record the Veteran's civilian occupational history.

The examiner must provide a complete rationale for his or her opinion with reference to the evidence of record.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  After all development has been completed, review the case again based on the additional evidence.  If the benefits sought are not granted, furnish the Veteran, and his representative, with a supplemental statement of the case and give him a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


